373 F.2d 740
SWITCHMEN'S UNION OF NORTH AMERICA, Appellant,v.CENTRAL OF GEORGIA RAILWAY COMPANY and Southern RailwayCompany, Appellees.
No. 23690.
United States Court of Appeals Fifth Circuit.
March 2, 1967.

Ralph L. Crawford, John R. Calhoun, Savannah, Ga., for appellant.
John B. Miller, Savannah, Ga., B. D. Murphy, Atlanta, Ga., Charles J. Bloch, Macon, Ga., Edgar A. Neely, Jr., James H. Wilson, Jr., Atlanta, Ga., Julian C. Siple, Savannah, Ga., for appellees.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM.


1
This is the second appeal of appellants from the denial by the trial court of a temporary injunction to prevent violation by the railroad companies of asserted terms of employment contracts with the Union.  In our decision in the earlier appeal 341 F.2d 213 we concluded that the case should be held by the trial court until the Interstate Commerce Commission had complied with the mandate of the Supreme Court in Railway Labor Executives' Ass'n v. United States, 379 U.S. 199, 85 S.Ct. 307, 13 L.Ed.2d 338.  We adhere to that decision and, therefore, conclude that we should not reverse the order denying the injunction entered at this stage of the proceedings.


2
The judgment is affirmed.